Case 1:20-cv-23564-MGC Document 93 Entered on FLSD Docket 08/13/2021 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 1:20-cv-23564-MGC

  DAVID WILLIAMS and CAROLL
  ANGLADE, THOMAS MATTHEWS,
  MARTIZA ANGELES, and HOWARD
  CLARK, individually and on behalf of all others
  similarly situated,

          Plaintiffs,

  v.

  RECKITT BENCKISER LLC and
  RB HEALTH (US) LLC,

          Defendants.



                DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE

          Truth in Advertising, Inc. (“TINA.org”) opposes Defendants Reckitt Benckiser LLC

  and RB Health (US) LLC (“RB Health”)’s Motion to Strike on the grounds that

  “defendants provided their consent to TINA.org filing a motion for leave to file an amicus

  curiae brief in this case, as well as the accompanying brief.” RB Health files this Reply to

  correct the record to accurate reflect RB Health’s position and provide the Court with the

  complete exchange between the parties.1

          RB Health consented to TINA’s request to file an amicus brief “provided [TINA]

  are able to reciprocally consent to a filing by Defendants in response (should Defendants

  choose to do so).”          TINA responded “Yes, of course - we consent to you filing a

  response.” Exhibit A (July 23, 2021 email chain between M. Pallett-Vasquez and L. Smith)

  (emphasis added).
  1
    In any event, parties cannot consent to subject matter jurisdiction where it is improper. As stated in RB
  Health’s Motion to Strike, TINA lacks Article III standing and any agreement between the parties cannot
  circumvent that requirement. See Belleri v. United States, 712 F.3d 543, 547 (11th Cir. 2013) (“Under the law of
  this circuit, [] parties cannot waive subject matter jurisdiction, and we may consider subject matter jurisdiction
  claims at any time during litigation.”) (citing and quoting Scarfo v. Ginsberg, 175 F.3d 957, 960 (11th Cir.1999)).

                                                         -1-
Case 1:20-cv-23564-MGC Document 93 Entered on FLSD Docket 08/13/2021 Page 2 of 2




  Dated: August 13, 2021                                 Respectfully Submitted,

                                                 /s/ Lori P. Lustrin
                                                 Melissa C. Pallett-Vasquez, Esq.
                                                 Florida Bar No.: 715816
                                                 Lori P. Lustrin, Esq.
                                                 Florida Bar. No.: 59228
                                                 BILZIN SUMBERG BAENA PRICE
                                                  & AXELROD LLP
                                                 1450 Brickell Avenue, 23rd Floor
                                                 Miami, Florida 33131-3456
                                                 Telephone: (305) 374-7580
                                                 Facsimile: (305) 374-7593
                                                 Email: mpallett@bilzin.com
                                                 Email: llustrin@bilzin.com

                                                 /s/ David T. Biderman
                                                 David T. Biderman, Pro Hac Vice
                                                 Perkins Coie LLP
                                                 1888 Century Park East, Suite 1700
                                                 Los Angeles, California 90067-1721
                                                 Telephone: (310) 788-9900
                                                 Facsimile: (310) 788-3399
                                                 Email: DBiderman@perkinscoie.com

                                                 Charles C. Sipos, Pro Hac Vice
                                                 Perkins Coie LLP
                                                 1201 Third Avenue, Suite 4900
                                                 Seattle, Washington 98101-3099
                                                 Telephone: (206) 359-3983
                                                 Facsimile: (206) 359-4983
                                                 Email: CSipos@perkinscoie.com

                                                 Counsel for Defendants
                                                 Reckitt Benckiser LLC and RB Health (US) LLC


                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 13, 2021, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF.


                                                  /s/ Lori P. Lustrin
                                                  Lori P. Lustrin




                                           -2-
